Name: Commission Regulation (EC) NoÃ 1819/2004 of 20 October 2004 derogating from Regulation (EC) NoÃ 1342/2003 as regards the period for reflection for the issue of certain export licences for cereals, rice and cereal products
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 21.10.2004 EN Official Journal of the European Union L 320/13 COMMISSION REGULATION (EC) No 1819/2004 of 20 October 2004 derogating from Regulation (EC) No 1342/2003 as regards the period for reflection for the issue of certain export licences for cereals, rice and cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Articles 9(2) and 18 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Articles 10(2) and 19 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3) stipulates that export licences for the products referred to in that paragraph are to be issued on the third working day after applications are lodged, provided that the Commission adopts no special measures in the meanwhile. (2) This period for reflection applies to both export licences for which the refund is zero and those for which the export refund is more than zero. Given the supply situation on the Community cereals and rice markets for the 2004/2005 marketing year, the flow of cereals and rice exports, particularly those at world-market prices, should be facilitated. (3) Under these circumstances, the period of reflection of three days should be temporarily suspended for export licences for cereals, rice and certain cereal products for which the refund, including any corrective amounts, is zero. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the first subparagraph of Article 8(1) of Regulation (EC) No 1342/2003, export licences for the products referred to in that subparagraph shall be issued on the day applications are lodged when the refund is zero. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 270, 21.10.2003, p. 96. (3) OJ L 189, 29.7.2003, p. 12. Regulation as amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9).